DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a signal per se, or more specifically, a computer program comprised of program code. Appropriate cancelation or amendments to the claim are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 21, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: The bridge between what appears to be claimed as a single initial and multiple possible final states, without any recitation of any kind of variable or trigger which could possibly cause the multiple final states. Thus it appears the scope of the independent claims is excessively broad to the point where one having ordinary skill in the art would not have the ability to ascertain the scope of the claims. Claims 12-20 and 22 depend from claims 11 or 22 and are thus rejected under the same rationale. Accordingly, the claims will be examined “as best understood.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-23, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aurnhammer et al. (US 2011/0060462).
Regarding claim 11, 21, and 23, Aurnhammer teaches a system and method for simulating a braking operation of a robot (see at least [0039, 0044, etc.]), the method comprising: 
determining a final state range of the robot out of a plurality of possible final states based on an initial state and a simulated braking operation using a dynamic model of the robot (see at least [0016, 0033-0036, 0044, etc.] which teaches calculating stopping distances based on robot types, braking force profiles, speed and other variables).
Regarding claim 12, Aurnhammer teaches the final state range comprises a standstill pose range defining a plurality of possible standstill poses of the robot (via the multiple stopping distance calculations, see at least [0025, 0033, 0035, 0036, 0040, etc.]).
Regarding claim 13, Aurnhammer teaches the standstill pose range is predicted based on: a movement pose of the robot during the simulated braking operation in which the robot is still moving; and a specified map that associates different movement poses with standstill pose ranges, each standstill pose range having a plurality of possible standstill poses (see at least [0025, 0045, 0046] which teaches upper and lower limit zones limits for stopping distances which are variable based on multiple parameters).
Regarding claim 14, Aurnhammer teaches specifying, during the simulated braking operation, a variation range for at least one parameter of the dynamic model (see at least [0025, 0045, 0046] which teaches upper and lower limit zones limits for stopping distances which are variable based on multiple parameters).
Regarding claim 15, Aurnhammer teaches the braking operation is simulated by interval arithmetic for at least one parameter of the dynamic model (see at least [0036, 0040]).
Regarding claim 16, Aurnhammer teaches determining, for at least two of the possible final states of the determined final state range, a design variable that is dependent on the determined final state range (see at least [0016, 0024, 0032, 0036], claim 17).
Regarding claim 17, Aurnhammer teaches the design variable is at least one of: a kinetic energy of the robot (see at least [0024]); or a parameter of a safety device in the surroundings of the robot (see at least [0032]).
Regarding claim 18, Aurnhammer teaches determining for a plurality of initial states of the robot a corresponding final state range comprising a plurality of possible final states of the robot based on the respective initial state and a simulated braking operation using a dynamic model of the robot; and determining a design variable that is dependent on the final states (see at least [0016, 0024, 0032-0036, 0044] and claim 17).
Regarding claim 19, Aurnhammer teaches the design variable is at least one of: a kinetic energy of the robot (see at least [0024]); or a parameter of a safety device in the surroundings of the robot (see at least [0032]).
Regarding claim 20, Aurnhammer teaches during the simulated braking operation, at least one of: at least one axis of the robot is braked (see at least [0011, 0016]); or at least one axis of the robot is stationary.
Regarding claim 23, Aurnhammer teaches a robot having at least three motion axes, a drive associated with each motion axis and configured to actuate motion of the robot about the respective axis, and a brake associated with each motion axis and configured to brake movement of the robot about the respective axis; the robot controller controlling at least one of the drives or the brakes based on the simulated braking operation (Each axis has a braking moment profile. See at least [0011, 0024, 0030, 0036, 0042]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664